Supreme Court of Florida
                                 ______________

                                  No. SC18-1970
                                 ______________


                     IN RE: CERTIFICATION OF NEED
                        FOR ADDITIONAL JUDGES.

                                December 28, 2018

PER CURIAM.

      This opinion fulfills our constitutional obligation to determine the State’s

need for additional judges in fiscal year 2019/2020 and to certify our “findings and

recommendations concerning such need” to the Legislature.1 Certification is “the

sole mechanism established by our constitution for a systematic and uniform



      1. Article V, section 9 of the Florida Constitution provides in pertinent part:
             Determination of number of judges. —The supreme court
      shall establish by rule uniform criteria for the determination of the
      need for additional judges except supreme court justices, the necessity
      for decreasing the number of judges and for increasing, decreasing or
      redefining appellate districts and judicial circuits. If the supreme
      court finds that a need exists for increasing or decreasing the number
      of judges or increasing, decreasing or redefining appellate districts
      and judicial circuits, it shall, prior to the next regular session of the
      legislature, certify to the legislature its findings and recommendations
      concerning such need.
assessment of this need.” In re Certification of Need for Additional Judges, 889
So. 2d 734, 735 (Fla. 2004).

      In this opinion, we certify the need for two additional circuit court

judgeships in the Ninth Judicial Circuit, one additional circuit court judgeship in

the First Judicial Circuit, one additional circuit court judgeship in the Fourteenth

Judicial Circuit, four additional county court judgeships in Hillsborough County,

and no additional judgeships in the district courts of appeal. We decertify the need

for two county court judgeships in Brevard County and one county court judgeship

in Pasco County.

      To make this decision, the Florida Supreme Court continues to use a verified

objective weighted caseload methodology as a primary basis for assessing judicial

need. 2 The objective data are supplemented by judgeship requests submitted by

the lower courts, including various secondary factors. These secondary factors

identified by each chief judge reflect local differences in support of their requests

for more judgeships or in support of their requests to not decertify judgeships in

situations where the objective case weights alone would indicate excess judicial

capacity. Applying the criteria in this two-step methodology, this Court concludes

that the First, Ninth, and Fourteenth circuits have a demonstrable need for


      2. Our certification methodology relies primarily on case weights and
calculations of available judge time to determine the need for additional trial court
judges. See Fla. R. Jud. Admin. 2.240.

                                         -2-
additional circuit judges. Using the same criteria, this Court has concluded that the

secondary factor analysis and uncertainty that are further explained below warrant

fewer decertifications than the raw numbers alone would indicate.

      A number of issues require additional study, review, and consideration

because they impact our ability to accurately project judicial need. First is the

potential impact of a jurisdiction change in county court. In view of the attention

given during the 2018 legislative session to the issue of county court jurisdiction,

this Court issued In re Work Group on County Court Jurisdiction, Fla. Admin.

Order No. AOSC18-39 (Aug. 1, 2018), establishing the Work Group on County

Court Jurisdiction within the Judicial Management Council. We directed that work

group to review the county court and small claims jurisdictional limits, which have

not been adjusted since 1992 and 1996 respectively, and we instructed the work

group to further consider and examine operational and workload issues that would

be affected if those limits were to be adjusted upward. The report of that work

group was submitted on November 30 of this year and is currently under review by

this Court. Given the recent interest by the Florida Legislature in adjusting county

court jurisdiction, it is possible county court jurisdiction thresholds for civil cases,

the procedures and path for appeals in certain cases, and small claims jurisdiction

amounts may be adjusted. Precise estimates of how these changes would affect

objective measures are challenging when considered individually and more so


                                          -3-
when multiple adjustments are contemplated. Any of the changes can reasonably

be expected to shift workload in county, circuit, and appellate courts.

      Additionally, trial court judges report that changes in law since the current

case weights were developed in 2015 have resulted in more judicial involvement in

cases generally. An example is the recent amendments to section 790.401, Florida

Statutes (2018), creating an action known as a petition for a risk protection order to

prevent persons who are at high risk of harming themselves or others from

accessing firearms or ammunition. Since enactment of this legislation in March

2018, the courts have handled approximately 100 of these actions per month

around the state. The impact of this and other legislation, such as section

825.1035, Florida Statutes (2018), the statute creating vulnerable adult injunctions,

requires careful assessment.

      Similarly, with the growth of problem-solving courts throughout the state

and the increased number of cases handled by those problem-solving courts, it is

important for this Court, in its consideration of assessment of judicial need, to

evaluate the impact to judicial workload these courts create. While these courts

show positive results in reduced recidivism and better outcomes for citizens, they

also require significantly more judicial time.

      This Court is reluctant to decertify judgeships while important reviews it has

ordered, some of which may revise the very rules governing its analysis, are


                                         -4-
pending. Specifically, this Court has directed the Commission on Trial Court

Performance and Accountability to review Florida Rule of Judicial Administration

2.240. This review will include an assessment of the secondary factors influencing

judicial certification to determine if there are areas of inconsistency, overlap, or

gaps between current factors in the case-weight formula and the unique local

differences reported by the chief judges in the secondary factors portion of the

evaluation of judicial need. The Commission has been specifically instructed to

review rules 2.240(b)(1)(B) and 2.240(c), Florida Rules of Judicial Administration,

concerning secondary factors to determine if there is a need to recommend

modifications.

      Finally, we note a need to monitor and consider any increases in litigation in

the storm-impacted areas of the state, especially indebtedness and contract cases

associated with Hurricane Irma in 2017 and Hurricane Michael in October 2018.

      Having conducted a quantitative assessment of trial court and appellate court

judicial workload and, as noted above, having also considered the various

qualitative factors, workload trends, and uncertainties under consideration by this

Court, we certify the need for eight additional trial court judges in Florida,

consisting of four in circuit court and four in county court, as set forth in the

appendix to this opinion. We are also recommending the decertification of three




                                          -5-
county court judgeships, also identified in the appendix, and we certify no need for

additional judges in the district courts of appeal.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

Original Proceeding – Certification of Need for Additional Judges




                                          -6-
                            APPENDIX
                          Trial Court Need

        Circuit Court                  County Court   County Court
          Certified                      Certified     Decertified
Circuit    Judges       County            Judges         Judges
   1          1         N/A                 0              0
   2          0         N/A                 0              0
   3          0         N/A                 0              0
   4          0         N/A                 0              0
   5          0         N/A                 0              0
   6          0         Pasco               0              1
   7          0         N/A                 0              0
   8          0         N/A                 0              0
   9          2         N/A                 0              0
  10          0         N/A                 0              0
  11          0         N/A                 0              0
  12          0         N/A                 0              0
  13          0         Hillsborough        4              0
  14          1         N/A                 0              0
  15          0         N/A                 0              0
  16          0         N/A                 0              0
  17          0         N/A                 0              0
  18          0         Brevard             0              2
  19          0         N/A                 0              0
  20          0         N/A                 0              0
 Total        4             Total           4              3




                                -7-